239 F.2d 863
Truman REELS and Clyde Vinson, Appellants,v.UNITED STATES of America, Appellee.
No. 12967.
United States Court of Appeals Sixth Circuit.
December 15, 1956.

Thomas W. Hines, Bowling Green, Ky., for appellant.
J. Leonard Walker and William B. Jones, Louisville, Ky., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The appellants were found guilty by jury verdict on an indictment charging unlawful transportation and possession of liquor on which the tax had not been paid. There was ample substantial evidence to support the verdict.


2
The argument of appellants is that they were entrapped unlawfully by A. T. U. officials. In our judgment, the point is not well taken, as revealed by the evidence in the record. The fact that officers of the United States merely afford opportunities or facilities for the commission of an offense, although artifice and strategem may be employed to catch persons engaged in criminal enterprises, does not constitute unlawful entrapment. Unlawful entrapment is constituted only where the criminal design originates with Government officials and such officials implant in the mind of an innocent person the disposition to commit an offense and induce its commission in order to prosecute the offender. Sorrells v. United States, 287 U.S. 435, 441, 53 S. Ct. 210, 77 L. Ed. 413. See also Grimm v. United States, 156 U.S. 604, 610, 15 S. Ct. 470, 39 L. Ed. 550.


3
The judgment of the district court is affirmed.